DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for Allowance
Claims 2 and 3 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 2 and 3 include allowed features as listed in US Patent 10,679,663. The prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“A playback device that reads out and plays a content from a recording medium in which are recorded 
a video stream of high-luminance range that is a broader luminance range than a standard-luminance range, 
a subtitle stream of the high-luminance range, and 
a playlist file storing playback control information of the content, and including a management region, 
the management region storing first playback control information specifying that the video stream of the high-luminance range and the subtitle stream of the high-luminance range are to be played in combination, 
the recording medium further having recorded therein a management information file including a map region storing map information indicating positions of independently decodable pictures included in video streams,
the map region storing first map information indicating a position, in the video stream of the high-luminance range, of an independently decodable picture included in the video stream of the high-luminance range,
the playlist file further including a sub-playlist region storing the playback control information relating to a sub-stream composited on and played at a same time with the video stream of the high-luminance range, 
second playback control information relating to an enhanced video stream, which is the sub-stream, for extending the luminance range of the video stream of the high-luminance range, being stored in the sub-playlist region, 
the map region storing the first map information, and second map information indicating a position, in the enhanced video stream, of an independently decodable picture included in the enhanced video stream.”
In addition, regarding independent claims 2 and 3, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“the enhanced video stream, for extending a luminance range of the video stream of the high-luminance range being composited on and played at a same time with the video stream of the high-luminance range,
the playback device comprising: 

Claim 4 depend on claim 2, claim 5 depend on claim 3, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484